On the 13th day of August 1965, the United States District Court of the District of Columbia entered an “Order Accepting Designation” (Mise. No. 27-65) of William J. Barnhard which Order reads as follows:
Whereas charges have been filed in this Court against William J. Barnhard, in which it is alleged that he has been guilty of professional misconduct and conduct prejudicial to the administration of justice, as set forth in the charges of the Committee on Admissions and Grievances filed herein, and
Whereas the said William J. Barnhard has tendered his written resignation as a member of the Bar of the United States District Court *860for the District of Columbia, it is, by the Court, this 13th day of August, 1965,
ADJUDGED, OEDEEED AND DECEEED that, the resignation of William J. Barnhard be, and the same hereby is, accepted, to be effective at the close of business on the day following the entry of this Order, and upon this Order becoming effective the Clerk of the Court is hereby directed to remove his name from the roll of attorneys of this Court; and it is further
ADJUDGED, OEDEEED AND DECEEED that the said William J. Barnhard be, and he hereby is, prohibited thenceforth from practicing law and holding himself out as an attorney at law in the District of Columbia.
A certified copy of the above order was transmitted to the clerk of this court and brought into operation the disbarment procedure of rule 11 of the court.
Pursuant to the provisions of rule 11, a copy of said order was served upon the respondent, under date of December 10, 1965, with notice that the respondent was allowed 10 days after service of said order in which to file an answer.
Later, on January 10, 1966, when respondent had failed to file an answer to the said order, further notice was sent to respondent advising him that in view of his failure to answer, the court would proceed to take appropriate action without further notice.
Eespondent has failed to reply to either of the aforementioned notices sent to him by certified mail.
After a thorough examination and careful review of all the papers and proceedings had herein, it is the opinion of the court that said William J. Barnhard should be, and he is, disbarred, and that his name be stricken from the roll of attorneys admitted to practice before the bar of this court.
It is SO ORDERED.